Citation Nr: 9934587	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability evaluation for 
post-operative right knee injury residuals, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from September 1985 to April 
1988.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Fargo, North Dakota.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  From March 1, 1996, to April 3, 1997, the veteran's 
service-connected post-operative right knee injury residuals 
were manifested by severe tenderness; guarding; crepitus; 
anterior cruciate ligament laxity manifested by a 3+ 
Lachman's test with subluxation; and limitation of motion 
with degenerative joint disease shown on radiologic testing.  

3.  Since June 1, 1997, the veteran's service-connected 
post-operative right knee injury residuals have been 
manifested by mild right knee disability with no more than 
moderate joint instability and mild degenerative joint 
disease.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for limitation of 
motion due to arthritis of the right knee have been met since 
at least March 1, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  

2.  The criteria for a rating of 30 percent for other 
impairment of the right knee have been met during the period 
between March 1, 1996 and April 3, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Code 5257 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for other impairment of the right knee have not been met on 
and after June 1, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 have not been met on and after June 1, 1997.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
right knee disability within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the 
facts relevant to the issue on appeal have been properly 
developed, and the statutory obligation of the VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

In July 1990, the RO established service connection for right 
knee injury residuals and assigned a noncompensable 
evaluation.  By rating decision dated in October 1995, the 
disability evaluation for the right knee disorder was 
increased to 10 percent.  

The veteran filed the present claim for increase in May 1996.  
In an August 1996 rating decision, a temporary total rating 
for the veteran's right knee disorder was assigned for the 
period from January 24, 1996, to February 28, 1996, based 
upon convalescence following right knee surgery in January 
1996.  See 38 C.F.R. § 4.30 (1999).  That rating decision 
also assigned a 20 percent evaluation for the right knee 
disorder as of March 1, 1996.  A subsequent September 1997 
rating decision assigned another temporary total rating 
following additional right knee surgery for the period from 
April 4, 1997, to May 31, 1997.

The Board notes that the veteran has not disagreed with the 
length of time for which she was granted temporary total 
ratings based on convalescence.  Thus, the Board will review 
the evidence of record to determine:  first, whether an 
increased rating is warranted for the period from March 1, 
1996 to April 3, 1997, and second, whether an increased 
rating is warranted for the period on and after June 1, 1997.

I.  Evaluation between March 1, 1996 to April 3, 1997

VA treatment records from the period between March 1, 1996, 
and April 3, 1997, reveal that the veteran had significant 
right knee disability.  An April 1996 VA treatment record 
revealed that the veteran had a chronic anterior cruciate 
ligament (ACL) tear.  Her right knee disability was 
manifested by swelling, crepitus and pain with motion, and a 
3+ Lachman's test.

A June 1996 VA examination revealed similar findings.  The 
veteran complained of chronic right knee pain, joint laxity, 
and swelling which impaired her ability to climb stairs and 
to swim.  She exhibited a range of motion of the right knee 
of 0 to 95 degrees; ACL laxity manifested by a 3+ Lachman's 
test with subluxation; 2+ medial collateral ligament valgus 
laxity; a positive patellofemoral grind; one plus effusion of 
the right peripatellar aspect with tenderness to palpation of 
the medial joint line and the infrapatellar aspects; and 4/5 
right lower extremity muscle tone and strength.  The veteran 
was diagnosed with a right ACL tear, a deficient right medial 
collateral ligament (MCL), and chronic right knee pain.  

An August 1996 VA record indicated that the veteran exhibited 
severe right knee tenderness and guarding; significant medial 
and joint line tenderness; and patellofemoral crepitus.  The 
veteran was diagnosed with right knee anterior cruciate 
ligament deficiency and degenerative joint disease.  

At a November 1996 VA examination, the veteran complained of 
right knee pain, "giving way," and popping.  She stated 
that her right knee gave out without warning and prevented 
her from working.  On examination, the veteran exhibited a 
normal gait; a "full range of motion of all extremities ... in 
accordance with the Physician's Guide for Disability 
Evaluation Exam[inations]" with crepitus and no pain; slight 
medial laxity; and "good" bilateral distal pulses, 
sensation, and strength.  The veteran was diagnosed with 
anterior cruciate ligament deficiency with medial collateral 
ligament laxity and right knee degenerative joint disease.  

On an April 1997 VA hospital record, just prior to her April 
4 surgery, the veteran exhibited a positive right knee 
drawer's sign and joint instability, and intact sensation.  
She was diagnosed with an ACL-deficient right knee.

As regards the period in question, from March 1, 1996, to 
April 3, 1997, the Board finds that an increased rating, to 
30 percent, is warranted for impairment of the knee, 
including recurrent subluxation or lateral instability.  In 
addition, the Board finds that a separate 10 percent rating 
is warranted for degenerative joint disease for this period.  
The Board notes that in an October 1998 rating decision, 
service connection was awarded separately for degenerative 
joint disease of the right knee, and a 10 percent disability 
evaluation was assigned.  However, the effective date of the 
separate 10 percent rating for degenerative joint disease was 
May 22, 1996. 

It is evident from the record that there was impairment of 
the knee from March 1, 1996, to April 3, 1997, caused by both 
arthritic involvement and the recurrent laxity and 
subluxation of the ACL.  In cases where there are distinct 
disabilities caused from arthritis of the knee as well as 
other impairment of the knee, separate evaluations may be 
assigned.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).

If, as here, a rating is assigned under the provisions for 
other knee impairment under Diagnostic Code 5257, a separate 
10 percent rating may be assigned where limitation of motion, 
even if noncompensable, has been demonstrated.  See 
VAOPGCPREC 9-98, 63 Fed. Reg. 56704.  Arthritis due to 
trauma, substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1999).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating, and a 20 percent rating requires that 
flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1999).  Limitation of extension to 10 
degrees warrants a 10 percent rating, and a 20 percent rating 
requires that extension be limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).

The medical evidence, including a July 1995 bone scan report, 
shows that as of March 1, 1996, the veteran had degenerative 
joint disease of the right knee due to her service-connected 
residuals of an injury to the knee.  The June 1996 VA 
examination report showed range of motion of the knee was 
from 0 degrees extension to 95 degrees flexion.  This is 
limitation over normal ranges of motion that is, otherwise, 
noncompensable under the appropriate Diagnostic Codes 
outlined above.  38 C.F.R. § 4.71a, Plate II.  However, as 
discussed above, a 10 percent rating is warranted for this 
limitation of motion under Diagnostic Code 5003.  

In addition, the medical evidence detailed above revealed 
that the veteran had significant recurrent laxity and 
subluxation of the ACL over the period in question.  VA 
examination reports and treatment records consistently showed 
positive Lachman's tests indicating significant laxity, 
guarding, and tenderness.  In addition, the veteran reported 
giving way in the knee with limited ability to perform 
various activities.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

For moderate impairment of the knee, with recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted; a 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  After 
consideration of the significant functional loss associated 
with the ACL laxity and subluxation, the Board finds that the 
veteran's right knee disability is productive of severe other 
impairment.  Therefore, a separate 30 percent rating, is 
warranted.  This combined 40 percent rating for the veteran's 
right lower extremity is the highest possible under the 
appropriate regulations.  38 C.F.R. § 4.68 (1999).  

II.  Evaluation on and after June 1, 1997

VA treatment records from the period on and after June 1, 
1997, reveal that the veteran's right knee disability 
improved following the April 1997 surgery.  In this regard, 
the Board notes that termination of a total rating for 
convalescence, as here, is not subject to the general 
requirements for reduction in evaluation under 38 C.F.R. 
§ 3.105(e).  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

An August 1997 VA orthopedic treatment record notes that the 
veteran was doing well.  She reported that her right knee 
felt more stable, and she had no current problems.  The 
veteran exhibited a range of motion of the right knee of 0 to 
135 degrees; minimal patellofemoral crepitus; negative 
anterior/posterior drawer's sign; negative Lachman's test; 
negative pivot shift test; and no effusion.

During her November 1997 videoconference hearing before the 
undersigned member of the Board, the veteran testified that 
she experienced right knee problems.  She stated that her 
right knee had previously "given out" and "locked up"; 
however, her representative stated that the veteran was not 
indicating that her right knee symptoms had increased since 
the April 1997 surgery.  The veteran's husband testified that 
the veteran had had no falls due to right knee instability 
since the 1997 surgery, as she had had prior to that surgery.

A February 1998 VA orthopedic treatment record reflected that 
the veteran exhibited a range of motion of the right knee of 
0 to 140 degrees; a negative Lachman's test, and no 
ligamental laxity.  The VA physician commented that the 
veteran had obtained "good results" from her April 1997 ACL 
reconstruction surgery.  

During a September 1998 VA examination the veteran exhibited 
well-healed right knee surgical scars; a palpable screw head 
on the medial aspect of the right proximal tibia; a range of 
motion of the right knee of 0 to 145 degrees; moderate 
patellofemoral crepitus; a one plus Lachman's test; a 
negative anterior/posterior drawer's sign; and no collateral 
laxity or pivot shift.  Contemporaneous X-ray studies of the 
right knee revealed the aforementioned screw and mild 
degenerative changes.  The VA examiner commented that: 

The patient has very mild disability 
related to her right knee at the present 
time.  Her ACL reconstruction has limited 
her instability to an acceptable level.  
There is a mild difference between the 
right and left thigh, approximately 2 to 
3 [millimeters]; however, she does not 
complain of any gross instability on exam 
or upon ambulation.  The patient's 
degenerative changes can also be best 
described as mild; she has a 
well-maintained joint space and mild 
crepitation.  . . .  So, today's 
examination reveals only a mild 
degenerative condition of the right knee 
which would not restrict her ability to 
maintain employment, if the employment 
did not involve repetitive lifting of 
heavy objects or constant walking.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The objective clinical findings reflect that the veteran 
exhibited sustained improvement of her right knee disability 
following her April 1997 ACL reconstruction surgery.  The 
report of the most recent VA examination for compensation 
purposes of record establishes that the veteran exhibited a 
stable right knee, essentially full range of motion of the 
joint; and mild degenerative changes.  The VA examiner 
characterized the veteran's current right knee disability as 
"very mild."

Given the absence of evidence of significant right knee 
impairment on the most recent VA examination of record, the 
Board concludes that increased disability ratings for either 
the right knee instability or the degenerative joint disease 
of the right knee, are not warranted on and after June 1, 
1997.  The current 20 percent evaluation under Diagnostic 
Code 5257 and the separate 10 percent evaluation under 
Diagnostic Codes 5003-5260 are the appropriate schedular 
evaluations for the veteran's post-operative right knee 
injury residuals following the May 31, 1997 termination of 
the temporary total rating under the provisions of 38 C.F.R. 
§ 4.30.  


ORDER

A 30 percent evaluation for instability, with a separate 10 
percent evaluation for degenerative joint disease, is granted 
for post-operative right knee injury residuals for the period 
between March 1, 1996 and April 3, 1997, subject to the laws 
and regulations governing the award of monetary benefits.  An 
increased evaluation for the post-operative right knee injury 
residuals on and after June 1, 1997 is denied. 



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

